CONCURRING OPINION
By YOUNGER, J.
I concur in the judgment of affirmance for the reason that the affidavit in question does not meet the qualifications of newly discovered evidence, and the Common Pleas Court did not abuse its discretion in refusing a rehearing because of it.
However, although the judgment is technically correct, the result, in my opinion, is a gross injustice. Why the evidence contained in the affidavit was not introduced in the Common Pleas Court is not easily understood, except that it would be an indirect admission by the permit holder that her agent or employee had committed an illegal act for which the permit holder would have to take the responsibility. This would have been the wise course, as the Common Pleas Court could have remanded the case to the Board of Liquor Control for reconsideration upon the evidence which was not before it at its hearing on September 11th. This Court cannot remand, under the facts here present. We are limited only to affirming or reversing the court below upon the *256issue raised, which is whether or not an abuse of discretion arose in refusing to grant a rehearing on the grounds of newly discovered evidence which was known of months in advance of the hearing in that court. The result, unless the Board of Liquor Control changes the severe penalty imposed, is to ruin a business which the record shows to have been well conducted with no violations for a period of over thirteen years.